Order reversed on the law, with ten dollars costs and disbursements. In our opinion the learned Special Term was without power to make the order appealed from. The claimant, MacEwen, cannot, in our opinion, have the validity of the Zoning Ordinance of the City of New Rochelle determined in this proceeding. Her remedy is by the institution of an action for a declaratory judgment. (See Dowsey v. Village of Kensington, 257 N. Y. 221, 225.) Lazansky, P. J., Young, Kapper, Seudder and Tompkins, JJ., concur.